Citation Nr: 0417240	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
1995 for the establishment of entitlement to service 
connection for a low back disability. 

2.  Entitlement to the assignment of a higher disability 
evaluation for a low back disability, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	David R. Marshall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, with additional service in the National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established entitlement to 
service connection for a low back disability, evaluated as 10 
percent disabling effective from May 2, 1995.  Pursuant to a 
January 2000 rating, the evaluation was increased to 20 
percent, and the effective date was adjusted retroactive to 
March 23, 1995.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to certain notice requirements.  Recent 
decisions by the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") have mandated that VA ensure 
strict compliance with the notice provisions of the VCAA.  
The Board observes that the claims file does not reflect 
correspondence to the veteran in compliance with several 
Court decisions.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran's representative has suggested that additional 
medical records pertaining to the treatment of the veteran's 
low back disability may be available.  The Court has also 
held that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

At his hearing before the undersigned in September 2003, the 
veteran, in effect, asserted that his low back disability has 
worsened.  The last VA back examination was afforded in April 
2000, and the Board is of the opinion that a more current 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The Board additionally observes that regulations governing 
evaluation of disabilities of the spine were changed 
effective September 23, 2002, and then again amended, 
effective September 26, 2003.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  However, it appears that only the old rating criteria 
were considered by the RO.  A statement of the case and/or 
supplemental statement of the case is required to contain 
"[a] summary of the applicable laws and regulations...and a 
discussion of how such laws and regulations affect the 
determination".  See 38 C.F.R. §§ 19.29(b), 19.31.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  In particular, the RO should 
ensure compliance with VA 's notice 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) and any other 
pertinent precedent.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
condition since April 2000.  After 
securing any necessary release, the RO 
should obtain these records (not already 
in the claims folder) and associate them 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

3.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
ascertain the severity of the veteran's 
service-connected lower back disability.  
The claims file be made available to  the 
examiner(s) for review in connection with 
the examination(s).  All medically 
indicated tests should be accomplished.  
All clinical and special test findings 
should be clearly reported to allow for 
evaluation under the old as well as the 
current versions of VA's diagnostic 
criteria for disabilities of the spine.  

The examination should also include range 
of motion testing with special 
consideration as to whether or not there 
is additional functional loss due to 
pain, weakness, fatigue and 
incoordination.  The examiner(s) should 
expressly report their findings in this 
regard and, if possible, report the 
extent of any additional functional loss 
(in degrees) due to pain, weakness, 
fatigue, and incoordination (including 
during flare-ups).  

3.  After undertaking any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine whether an earlier effective 
date is warranted for entitlement to 
service connection for a low back 
disability and whether an increased 
rating is warranted for service-connected 
lower back disability.  In addressing the 
lower back disability claim, the RO 
should consider both the old and the 
current rating criteria.  The RO should 
also expressly discuss the provisions of  
38 C.F.R. §§ 4.40, 4.45 in light of all 
examination findings.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



